Exhibit 10.1

CASCADE CORPORATION

STOCK APPRECIATION RIGHTS AND RESTRICTED STOCK PLAN

(As amended and restated effective June 5, 2007)

1.             Purposes.

This Plan is intended to enable Cascade Corporation (the “Corporation”) to
recognize the contribution of  executives of the Corporation and its
subsidiaries to the Corporation’s success,  to provide them incentives to
enhance the Corporation’s business prospects and to recognize their role and
that of the Board of Directors (the “Board”) in increasing value over the long
term.

2.             Effective Date and Duration of Plan.

(a)           Effective Date. This amended and restated Plan shall become
effective upon approval by the shareholders of the Corporation

(b)           Duration. No stock appreciation rights (“Rights”) or restricted
shares of Cascade Corporation common stock (“Restricted Shares”) may be granted
under the Plan after May 31, 2013.  However, the Plan shall continue in effect
until all rights issued under the Plan have been exercised or have expired. The
Board may suspend or terminate the Plan at any time, except with respect to
outstanding Rights and Restricted Shares.  Termination shall not affect any
outstanding  Rights or Restricted Shares, or the forfeitability of Rights or
Restricted Shares granted under the Plan.

3.             Administration.

The Plan shall be administered by the Compensation Committee of the Board (the
“Committee”). The Committee shall have full power and authority, subject to the
provisions of the Plan, to:

1


--------------------------------------------------------------------------------


(a)           Designate employee participants;

(b)           Determine the amount and other terms and conditions of Rights to
employees, such determinations to be subject to Board approval in the case of
grants to officers of the Corporation.

(c)           Determine the amount, conditions and restrictions for grants of
Restricted Shares, which may be based upon continuous service with the Company
or the attainment of certain performance goals, such determinations to be
subject to Board approval in the case of grants to officers of the Corporation,
and those terms and conditions of Restricted Share grants to non-employee
members of the Board of Directors which are not stated in Section 11 of the
Plan.

(d)           Adopt and amend rules and regulations relating to administration
of the Plan, advance the lapse of any waiting period, accelerate any exercise
date,  and make all other determinations in the judgment of the Committee
necessary or desirable for the  administration of the Plan.

Decisions of the Committee as to interpretation of, any Rights or Restricted
Shares granted pursuant to, the Plan and any related agreement shall be final.
The Committee in its sole discretion may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any related agreement.

4.             Eligibility.

The Committee may from time to time grant Rights  (“Rights”) or Restricted
Shares to such key executive employees of the Corporation (“Participants”) or of
any subsidiary as the Committee may deem eligible.

5.             Rights / Share Limitation

(a)           A Right is a right granted under the Plan which enables the holder
to receive at the time of exercise an amount, payable solely in the form of
Cascade Corporation common shares valued at Fair Market Value, equal to the
difference between the Fair Market Value of a single common share of Cascade
Corporation stock and the Base Price of a single common share of Cascade
Corporation stock.

(b)           In no event shall more than 750,000 Cascade Corporation common
shares, as adjusted by the Committee to reflect proportionately any

2


--------------------------------------------------------------------------------


recapitalization, reclassification, stock split, combination of shares, or
dividend payable in shares in connection with Cascade Corporation common shares
be issued pursuant to the Plan.

(c)           In no event shall more than 100,000 Cascade Corporation shares, as
adjusted by the Committee to reflect proportionately any recapitalization,
reclassification, stock split, combination of shares, or dividend payable in
shares in connection with Cascade Corporation common shares, be issued to any
one individual pursuant to the exercise of Rights granted to such individual
under the Plan in a single fiscal year.

6.             Required Terms and Conditions of Rights.

The Committee may grant Rights under the Plan, subject to such rules, terms, and
conditions as the Committee prescribes in accordance with the provisions of the
Plan, including the following:

(a)           Base Price.   The Base Price of each Right shall be established by
the Committee and may not be less than the Fair Market Value of a common share
of Cascade Corporation common stock on the date the grant is made.

(b)           Fair Market Value.     The Fair Market Value of a common share of
Cascade Corporation common stock means the closing price quoted on the New York
Stock  Exchange, or if the shares did not trade that date, on the last prior
date on which the shares were traded.

(c)           Maximum Term of Right.  A Right shall be exercisable during such
period of time as the Committee may specify, provided that no Right shall be
exercisable after the expiration of 10 years from the date on which it is
granted.

(d)           Installment Exercise Limitations.       Each grant of Rights shall
generally become exercisable in equal cumulative annual installments over such
period as the Committee may establish, except to the extent that other terms of
exercise are specifically provided by other terms of the Plan.  The Committee
shall have discretion to establish vesting periods and limitations on amounts to
be realized upon exercise in connection with grants it may make.

(e)           Termination of Employment.

        (i)     Death.    If a Participant dies while entitled to exercise
Rights granted under this Plan, such Rights may be exercised for a period of one
year after the Participant’s death.  Rights

3


--------------------------------------------------------------------------------


not exercisable at the time of death, and Rights not exercised during the period
provided by this subparagraph, will expire.  In the event of a Participant’s
death,  Rights exercisable as of the date of the Participant’s death may be
exercised by such beneficiary as the Participant may have designated in writing
in a manner determined by the Committee.  In the absence of such a designation,
the Participant’s estate shall have the right to exercise such Rights.

(ii)            Retirement.  If a Participant terminates employment after age 62
under circumstances which the Committee in its sole discretion deems equivalent
to retirement, any Rights the Participant was entitled to exercise at the date
of retirement may be exercised for a period of one year following retirement. 
Rights not exercisable at the time of retirement, and Rights not exercised
during the period provided by this subparagraph, will expire. The provisions of
this subparagraph (ii) shall apply also to retirements due to physical or mental
disability which the Committee determines is of such a nature as to prevent
further performance of job duties.   Should a retired Participant die while
entitled to exercise Rights, the provisions of subparagraph (i) above shall
apply to the exercise of  such Rights, which may be exercised for a period of
one year following the Participant’s death.

(iii)           Other Termination of Employment – Not For Cause.   Should   a
Participant cease to be employed by the Corporation or its subsidiaries for
reasons other than Death or Retirement, any Rights the Participant was entitled
to exercise at the date of termination may be exercised for a period of 90 days
following termination or, if longer, until 30 days have elapsed following the
public dissemination of the Corporation’s financial results for the first fiscal
period ending after the termination of the Participant’s employment.  Rights not
exercisable at the time of termination, and Rights not exercised during such
90-day or extended period, shall expire.  Should a terminated Participant die
while entitled to exercise Rights, the provisions of subparagraph (i) above
shall apply to the exercise of such Rights, which may be exercised for a period
of one year following the Participant’s death.  The rights granted by this
subparagraph (iii) shall not apply to a Participant who is terminated for Cause,
or whom the Committee determines in its sole discretion has entered into
competition with the Corporation.

(iv)          Termination for Cause.     Participants whose employment is
terminated for (A) willful failure to perform reasonable directives of the
Corporation’s  management; (B) use of alcohol or illegal drugs which interferes
with the Participant’s performance of

4


--------------------------------------------------------------------------------


duties in the judgment of the Corporation’s management; (C) dishonesty affecting
the Corporation or any related entity or conviction of a felony or any crime
involving fraud or misrepresentation;   (D) gross negligence or willful
misconduct resulting in substantial loss to the Corporation, damage to the
Corporation’s reputation, or theft, embezzlement or similar loss to the
Corporation; or (E) other conduct which the Committee in its sole discretion
determines sufficiently harmful to the interests of the Corporation to
constitute cause for termination shall forfeit all outstanding Rights awarded
under this Plan.

          (f)            Acceleration of Vesting.  The Committee shall have
discretion to provide in an individual Participant’s grant agreement for the
exercise of all or a portion of Rights granted to the Participant which would
not otherwise be exercisable, in the event of the Participant’s Death or
Retirement.

(g)           Exercise.

(i)            Subject to subparagraph (v) of this paragraph (g), the Committee
shall establish the time or times for exercise of Rights.

(ii)           Each Right shall entitle   the holder, upon exercise, to receive
from the Corporation an amount equal in value to the excess of the Fair Market
Value on the date of exercise of one Right over its Base Price.  Such amount
shall be payable solely in the form of Cascade Corporation common shares valued
at Fair Market Value.  No Right shall be   exercisable at a time that the amount
determined under this Subsection is negative. No fractional shares shall be
issued as payment hereunder.

(iv)          The Corporation shall make no payment hereunder prior to taking
steps necessary to assure that it will receive from a participant who has
exercised a Right amounts necessary to satisfy any applicable federal, state or
local tax withholding requirements, including social security and other normal
withholdings.

(v)           Rights may be exercised only during the 30-day period following
the third business day after public dissemination of the Corporation’s financial
results for any fiscal quarter or for its fiscal year.

          (h)           Non-Transferability.   During a Participant’s lifetime,
Rights shall be exercisable only by the Participant, the Participant’s payee
pursuant to a valid order by a domestic relations court with jurisdiction, or by

5


--------------------------------------------------------------------------------


a legally designated guardian or conservator.  With the Committee’s prior
consent, a Participant may transfer Rights to a trust for his or her benefit
established for estate planning purposes.

7.             Required Terms and Conditions of Restricted Stock Awards

The Committee may award shares of Cascade common stock to Participants, which
shares shall be subject to such terms and conditions as the Committee may
prescribe, including the following:

(a)           Employment Requirement.  A recipient of a grant of Restricted
Shares must remain in the employment of the Corporation during a period
designated by the Committee (“Restriction Period”) in order to retain the shares
under the Grant.  If the recipient ceases to be employed by the Corporation
during the Restriction Period, the Restricted Share grant shall terminate and
the shares of Common Stock shall be immediately returned to the Corporation;
however, the Committee may, at the time of grant, provide for the employment
restriction to lapse with respect to a portion or portions of the Grant of
Restricted Shares at different times during the Restriction Period.  The
Committee shall have discretion to provide for such exceptions to, or waivers
of, the employment restriction as it may deem appropriate.

(b)           Lapse of Restrictions.         All restrictions imposed under the
Restricted Share grant shall lapse when the restriction period expires if the
employment requirement above and any other restrictions or performance goals
have been met.  The recipient shall then be entitled to certificates
representing shares as to which the restriction has expired, with restrictive
legends placed pursuant to this Plan removed.

(c)           Dividends.             Any dividends declared on the Restricted
Shares during the Restriction Period shall be paid to the recipient.

8.             Changes in Capital Structure, Mergers, Etc..

                (a)           Change in Capital Structure.           If the
outstanding shares of Common Stock of the Corporation are hereafter increased,
decreased or changed into or exchanged for a different number or kind of shares
of the Corporation or of another corporation by reason of any recapitalization,
reclassification, stock split, combination of shares or dividend payable in
shares, the Committee shall make appropriate adjustments in the price and number
of outstanding Rights or portions thereof then unexercised, so that the
participant’s proportionate interest before and after the occurrence of the
event is maintained; provided,

6


--------------------------------------------------------------------------------


however, that this Section 8(a) shall not apply with respect to transactions
referred to in Section 8(b).  Any such adjustment made by the Committee shall be
conclusive.

(b) Reorganization or Liquidation.

(i)                Cash, Stock or Other Property for Stock. Except as provided
in Section 8(b)(ii), upon a merger, consolidation, reorganization, plan of
exchange or liquidation involving the Corporation, as a result of which the
shareholders of the Corporation receive cash, stock or other property in
exchange for or in connection with their Common Stock (any such transaction to
be referred to in this Section 8 as an “Accelerating Event”), any Right granted
hereunder shall terminate, except as specified in the first sentence of Section
8(b)(ii), but the employee shall have the right during the 30-day period
immediately prior to any such Accelerating Event to elect to exercise Rights
awarded him or her,  in whole or in part, without any limitation on
exercisability; provided, however, that such exercise shall be deemed to occur
immediately prior to such Accelerating Event and shall be contingent upon the
occurrence of such Accelerating Event.

(ii)         Stock for Stock. If the shareholders of the Corporation receive
capital stock of another Corporation (“Exchange Stock”) in exchange for their
Common Stock in any transaction involving a merger, consolidation,
reorganization, or plan of exchange, all Rights granted hereunder shall be
converted into stock appreciation rights and awards measured by the Exchange
Stock, unless the Committee, in its sole discretion, determines that any or all
such Rights shall not be converted, but instead shall terminate in accordance
with the provisions of Section 8(b)(i) The amount and price of converted Rights
shall be determined by adjusting the amount and price of the Rights or other
awards granted hereunder to take into account the relative values of the
Exchange Stock and Corporation’s common shares in the transaction.

(iii)        Mergers, Acquisitions, Etc.   The Committee may also grant  Rights
with terms, conditions and provisions that vary from those specified in the Plan
if  such awards are granted in substitution for, or in connection with the
assumption of, stock appreciation rights awarded by another Corporation and
assumed or otherwise agreed to be provided

7


--------------------------------------------------------------------------------


for by the Corporation pursuant to or by reason of a transaction involving a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation to which the Corporation or a parent or subsidiary
Corporation of the Corporation is a party.

9.             Amendment of Plan.

The Board may modify or amend the Plan in such respects as it deems advisable
but no such amendment may (a)  increase the number of shares available under the
Plan (other than an increase solely to reflect a reorganization,
recapitalization, stock spit, stock dividend, combination of shares, merger,
consolidation or any other change in corporate structure of the Corporation
affecting the Common Stock, or any distribution to shareholders other than a
cash dividend); (b) change the types of awards available under the Plan; (c)
extend the term of the Plan; or (d) constitute a “material revision” to the Plan
or other modification requiring stockholder approval pursuant to the New York
Stock Exchange Corporate Governance Listing Standards.  No change in an award
already granted shall be made without the written consent of the holder of such
award.

10.           Employment and Service Rights.

Nothing in the Plan or any award pursuant to the Plan shall (a) confer upon any
employee any right to be continued in the employment of the Corporation or any
parent or subsidiary Corporation of the Corporation or interfere in any way with
the right of the Corporation or any subsidiary of the Corporation by whom such
employee is employed to terminate such employee’s employment at any time, for
any reason, with or without cause, or increase or decrease such employee’s
compensation or benefits; or (b) confer upon any person engaged by the
Corporation or any parent or subsidiary Corporation of the Corporation any right
to be retained or employed by the Corporation or any parent or subsidiary
Corporation of the Corporation or to the continuation, extension, renewal, or
modification of any compensation, contract, or arrangement with or by the
Corporation or any subsidiary of the Corporation.

11.           Participation by Directors

Commencing June 5, 2007, after every annual meeting of the

8


--------------------------------------------------------------------------------


shareholders, each non-employee director of the Corporation shall be awarded a
number of Restricted Shares which most nearly totals $60,000  in value, based
upon the closing price of the Corporation’s common shares quoted on the New York
Stock Exchange on the business day  following the next  quarterly announcement
of  the Corporation’s earnings.  (the “Valuation Date”)   No fractional shares
shall be issued. Restricted Share Grants to  directors shall be issued as of the
Valuation Date and shall vest and become free of all restrictions 25% after one
year and 25% following each year of director service thereafter. Such awards
shall be subject to the provisions of this Plan in all other respects.  All
Rights which may have been granted to a director prior to the effective date of
this Plan as amended and restated shall be exercisable whether or not they would
otherwise be subject to exercise, and all restrictions applicable to grants of
restricted shares shall lapse, upon the director’s death or reaching of the
mandatory retirement age established for directors.

12.           Rights as a Shareholder.

(a)                                  Recipients of Rights. The recipient of any
award  of Rights under the Plan shall have no rights as a shareholder with
respect to any Right, and except as otherwise expressly provided in the Plan, no
adjustment shall be made for dividends or other rights issued to shareholders. 
Shares issued pursuant to the exercise of Rights may bear such restrictions on
sale or other transfer as counsel to the Corporation may determine are required
under securities or other applicable laws.

(b)                                 Recipients of Restricted Shares.      
Recipients of awards of Restricted Stock shall be entitled to vote such shares
on any issue presented to the shareholders for a vote.   Recipients of awards of
Restricted Stock shall not be entitled to sell or otherwise transfer such shares
except as permitted by the agreement evidencing the award.  Restricted Shares
may bear such restrictions on sale or other transfer as counsel to the
Corporation may determine are required under securities or other applicable
laws.

13.           Governing Law.

The provisions of this Plan shall be governed by and interpreted in accordance
with the laws of the State of Oregon.

9


--------------------------------------------------------------------------------